He was then stopped by the court, who said that it was admitted in the case, that the defendants’ intestate was fixed for the debt in his life time. The only question submitted, was whether a recognizance under such circumstances, had not a preference over bond and simple contract debts, under the true construction of the act of 1794? There can be no difficulty in saying, that a recognizance by bail is within that act; and it has been so determined under the act of 1705.
Judgment for the plaintiff.